

117 S2246 IS: To provide grants to support the hiring of law enforcement officers. 
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2246IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide grants to support the hiring of law enforcement officers. 1.PurposeThe purpose of this Act to increase the number of law enforcement officers in the United States by 100,000 to protect families living in the United States2.Law enforcement agency funding programTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following: PPHiring Additional Law Enforcement Personnel Following the COVID-19 Pandemic3061.Grant program(a)In generalThe Attorney General may award grants to State and local law enforcement agencies to provide additional funding to support the hiring and retention of law enforcement personnel and augment wages paid to law enforcement personnel.(b)Limitation on eligibility(1)In generalA state or local law enforcement agency shall not be eligible for a grant under this part unless the agency certifies that the agency will hire additional law enforcement personnel to increase the number of law enforcement personnel by 12.5 percent during the 1-year period after receipt of the grant. (2)Failure to comply with certificationIn the case of a State or local law enforcement agency that receives a grant under this part, and fails to achieve a not less than 12.5 percent increase in law enforcement personnel by the end of the 1-year period described in paragraph (1), the State or local law enforcement agency may not be eligible for additional grant awards under this part. 3062.Use of fundsA State or local law enforcement agency that receives a grant under this part shall use the grant to hire or retain law enforcement personnel. 3063.ApplicationA State or local law enforcement agency seeking a grant under this part shall submit to the Attorney General an application at such time, in such manner, and containing or accompanied by such information as the Attorney General may reasonably require, including—(1)the number of law enforcement personnel employed by the agency at the time of the grant application; (2)a written certification, as described in section 3061(b)(1), that the agency will hire additional law enforcement personnel to increase the number of law enforcement personnel by 12.5 percent during the 1-year period after receipt of the grant; (3)a description of how the agency plans to recruit, hire, and fund the salaries of the law enforcement personnel hired under paragraph (2); (4)a written certification that the agency shall report to the Attorney General on the date that is 1 year after the date on which the agency receives a grant under this part the number of law enforcement personnel hired during such 1-year period; and(5)a written certification that the agency shall provide to the Attorney General and the Comptroller General of the United States, upon request, access to any records relating to the receipt and use of a grant under this part. 3064.Authorization of appropriationsThere are authorized to be appropriated to the Attorney General $5,000,000,000 for each of fiscal years 2022 through 2025 to carry out this part..